UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7051



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC DEWAYNE SPENCER, a/k/a High School,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-99-12)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Dewayne Spencer, Appellant Pro Se. Monica Kaminski Schwartz,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric   Dewayne   Spencer   appeals   the   district   court’s   order

denying his motion for new trial and subsequent motion for recon-

sideration of that denial.      We have reviewed the record and the

district court’s opinion and find no reversible error.        According-

ly, we deny leave to proceed in forma pauperis and affirm on the

reasoning of the district court.       United States v. Spencer, No.

CR-99-12 (S.D.W. Va. Apr. 30 & June 4, 2001).          We further deny

Spencer’s motions for injunctive relief and for designation of

records.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2